 



Exhibit 10.3
FORM OF MASTER SECURITIES PLEDGE AGREEMENT
     This MASTER SECURITIES PLEDGE AGREEMENT (this “Agreement”) is made as of
September 21, 2007, by and among [HARRIS INTERACTIVE INC., a Delaware
corporation (hereinafter, the “Borrower”)], [Please identify other entities that
will be party to this Agreement] and each other party as shall from time to time
become a party hereto pursuant to Section 24 hereof (each other party, [Borrower
and ___] being hereafter referred to from time to time, individually, as a
“Pledgor” and collectively, as the “Pledgors”), and JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, as administrative agent (hereinafter, in such capacity,
the “Administrative Agent”) for itself and the other lending institutions
(hereinafter, collectively, the “Lenders”) which are or may become party to that
certain Credit Agreement, dated as of September 21, 2007 (as amended,
supplemented, restated, or otherwise modified and in effect from time to time,
the “Credit Agreement”) among the Borrower, the Lenders party thereto, the
Administrative Agent, and J.P. Morgan Securities Inc. as Sole Bookrunner and
Sole Lead Arranger.
     WHEREAS, each Pledgor is the direct legal and beneficial owner of all of
the issued and outstanding Equity Interests of each of the entities opposite
such Pledgor on Annex A hereto (the “Subsidiaries”); and
     WHEREAS, it is a condition precedent to the Lenders’ making of Loans and
otherwise extending credit to and issuing, extending, or renewing Letters of
Credit for the benefit of the Borrower under the Credit Agreement and in
connection therewith permitting certain transactions involving the Pledgors and
their respective Subsidiaries thereunder that the Pledgors execute and deliver
to the Administrative Agent, for the benefit of the Lenders and the
Administrative Agent, a pledge agreement in substantially the form hereof; and
     WHEREAS, each Pledgor wishes to grant pledges and security interests in
favor of the Administrative Agent, for the benefit of the Lenders and the
Administrative Agent, as herein provided;
     NOW, THEREFORE, in consideration of the premises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
     1. Pledge of Securities, etc.
     1.1. Pledge of Securities. Each Pledgor hereby pledges, assigns, grants a
security interest in, and delivers to the Administrative Agent, for the benefit
of the Lenders and the Administrative Agent, all the right, title and interest

 



--------------------------------------------------------------------------------



 



of such Pledgor in and to all of the shares of capital stock, partnership
interests, limited liability company membership units or other units of equity
ownership of every class of those of its Subsidiaries listed on Annex A hereto,
whether now owned or hereafter acquired or arising, as more fully described on
Annex A, including without limitation, with respect to any Subsidiary which is a
limited liability company or partnership, (a) all payments or distributions,
whether in cash, property or otherwise, at any time owing or payable to such
Pledgor on account of its interest as a member or partner, as the case may be,
in its Subsidiaries or in the nature of a management, investment banking or
other fee paid or payable by any of the Subsidiaries to such Pledgor, (b) all of
such Pledgor’s rights and interests under each of the partnership agreements or
operating agreements, as applicable, including all voting and management rights
and all rights to grant or withhold consents or approvals, (c) all rights of
access and inspection to and use of all books and records, including computer
software and computer software programs, of each of the Subsidiaries, (d) all
other rights, interests, property or claims to which such Pledgor may be
entitled in its capacity as a partner or a member of any Subsidiary of such
Pledgor, and (e) all proceeds, income from, increases in and products of any of
the foregoing to be held by the Administrative Agent, for the benefit of the
Lenders and the Administrative Agent, subject to the terms and conditions
hereinafter set forth. The certificates for such shares, membership units,
partnership interests or other units of equity ownership of every class of the
capital stock or other Equity Interest of its Subsidiaries, to the extent that
such interests are represented by certificates, accompanied by stock powers or
other appropriate instruments of assignment thereof duly executed in blank by
such Pledgor, have been delivered to the Administrative Agent, and each Pledgor
shall have taken all actions as required by applicable law to create and
maintain a legal, valid, and enforceable first priority security interest in the
Securities Collateral. Notwithstanding the foregoing, (a) no domestic Pledgor
shall be required to pledge (i) more than sixty-six percent (66%) of the shares
of capital stock, partnership interests, limited liability company membership
units or other units of equity ownership of every class of any of its first tier
Foreign Subsidiaries, and (ii) any of the shares of capital stock, partnership
interests, limited liability company membership units or units of equity
ownership of every class of any Foreign Subsidiary that is not a first tier
Foreign Subsidiary; and (b) no Foreign Subsidiary shall be required to pledge
any of the shares of capital stock, partnership interests, limited liability
company membership units or other units of equity ownership of every class of
any of its direct or indirect Foreign Subsidiaries.
     1.2. Additional Securities. In case any Pledgor shall acquire any
additional capital stock or other equity interest of any Subsidiary of such
Pledgor or corporation, partnership, limited liability company or other entity
which is the successor of any Subsidiary of such Pledgor, or any securities
exchangeable for or convertible into shares of such capital stock or other
equity interest of any class of any Subsidiary of such Pledgor, by purchase,
stock dividend, stock split or otherwise, then such capital stock or other
equity interests shall be subject to the

2



--------------------------------------------------------------------------------



 



pledge, assignment and security interest granted to the Administrative Agent,
for the benefit of the Lenders and the Administrative Agent, under this
Agreement and such Pledgor shall forthwith deliver to the Administrative Agent
any certificates therefor, accompanied by stock powers or other appropriate
instruments of assignment duly executed by such Pledgor in blank, and shall take
all action necessary or advisable in the reasonable opinion of the
Administrative Agent to create and maintain a legal, valid, and enforceable
first priority security interest in such Securities Collateral under applicable
law. Each Pledgor agrees that the Administrative Agent may from time to time
attach as Annex A hereto an updated list of the shares of capital stock or other
equity interests at the time pledged with the Administrative Agent hereunder.
     1.3. Pledge of Cash Collateral Account. Each Pledgor also hereby pledges,
assigns, grants a security interest in, and delivers to the Administrative
Agent, for the benefit of the Lenders and the Administrative Agent, the Cash
Collateral Account and all of the Cash Collateral as such terms are hereinafter
defined.
     1.4. Waiver of Certain Partnership Agreement, Operating Agreement or Other
Governing Documents Provisions. Each Pledgor irrevocably waives any and all
provisions of the partnership agreements, operating agreements, memorandum and
articles of association or other applicable agreements of each Subsidiary of
such Pledgor (as applicable) that (a) prohibit, restrict, condition or otherwise
affect the grant hereunder of any Lien on any of the Securities Collateral (as
such term is hereinafter defined) or any enforcement action which may be taken
in respect of any such Lien or (b) otherwise conflict with the terms of this
Agreement.
     2. Definitions. The term “Obligations” and all other capitalized terms used
herein without definition shall have the respective meanings provided therefor
in the Credit Agreement; provided, however, for purposes of this Agreement the
term “Subsidiary(ies)” shall be limited to those Subsidiaries listed on Annex A.
Terms used herein and not defined in the Credit Agreement or otherwise defined
herein that are defined in the UCC (as defined below) have such defined meanings
herein (with terms used in Article 9 controlling over terms used in another
Article), unless the context otherwise indicates or requires, and the following
terms shall have the following meanings:
     Cash Collateral. See Section 4.
     Cash Collateral Account. See Section 4.
     Securities. Includes the shares of stock, membership interests, partnership
interests or other equity interests described in Annex A attached hereto and any
additional shares of stock, membership interests, partnership interests or other

3



--------------------------------------------------------------------------------



 



equity interests at the time pledged with the Administrative Agent hereunder and
the interests described in clauses (a)-(e) of Section 1.1 of this Agreement.
     Securities Collateral. The property at any time pledged to the
Administrative Agent hereunder (whether described herein or not) and all income
therefrom, increases therein and proceeds thereof, including without limitation
that included in Cash Collateral. The term does not include any income,
increases or proceeds received by any Pledgor to the extent expressly permitted
by Section 7.
     Time Deposits. See Section 4.
     UCC. The Uniform Commercial Code as the same may from time to time be in
effect in the State of New York (and each reference in this Agreement to an
Article thereof shall refer to that Article as from time to time in effect);
provided, that in the event that, by reason of mandatory provisions of law, any
or all of the attachment, perfection, non-perfection or priority of the
Administrative Agent’s security interest in any collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term “UCC” shall mean the Uniform Commercial Code (including the
Articles thereof) as in effect at such time in such other jurisdiction for
purposes of the provisions hereof relating to such attachment, perfection,
non-perfection or priority and for purposes of definitions related to such
provisions.
     3. Security for Obligations. This Agreement and the security interest in
and pledge of the Securities Collateral hereunder are made with and granted to
the Administrative Agent, for the benefit of the Lenders and the Administrative
Agent, as security for the payment and performance in full of all the
Obligations (including all such Obligations which would become due but for the
operation of the automatic stay pursuant to §362(a) of the Federal Bankruptcy
Code and the operation of §§502(b) and 506(b) of the Federal Bankruptcy Code).
     4. Liquidation, Recapitalization, etc.
     4.1. Distributions Paid to Administrative Agent. Any sums or other property
paid or distributed upon or with respect to any of the Securities, whether by
dividend or redemption or upon the liquidation or dissolution of the issuer
thereof or otherwise, shall, except to the limited extent provided in Section 7,
be paid over and delivered to the Administrative Agent to be held by the
Administrative Agent, for the benefit of the Lenders and the Administrative
Agent, as security for the payment and performance in full of all of the
Obligations. In case, pursuant to the recapitalization or reclassification of
the capital of the issuer thereof or pursuant to the reorganization thereof, any
distribution of capital shall be made on or in respect of any of the Securities
or any property shall be distributed upon or with respect to any of the
Securities, the property so distributed shall be delivered to the Administrative
Agent, for the

4



--------------------------------------------------------------------------------



 



benefit of the Lenders and the Administrative Agent, to be held by it as
security for the Obligations. Except to the limited extent provided in
Section 7, all sums of money and property paid or distributed in respect of the
Securities, whether as a dividend or upon such a liquidation, dissolution,
recapitalization or reclassification or otherwise, that are received by any
Pledgor shall, until paid or delivered to the Administrative Agent, be held in
trust for the Administrative Agent, for the benefit of the Lenders and the
Administrative Agent, as security for the payment and performance in full of all
of the Obligations.
     4.2. Cash Collateral Account. All sums of money that are delivered to the
Administrative Agent pursuant to this Section 4 shall be deposited into (as
security for the payment and performance in full of all of the Obligations) an
interest bearing account with the Administrative Agent or, if the Administrative
Agent is not the depositary bank, to an interest bearing account in the name of
the Administrative Agent, for the benefit of the Lenders and the Administrative
Agent, as customer with a depositary bank satisfactory to the Administrative
Agent (any such account, whether maintained with the Administrative Agent or in
the Administrative Agent’s name as customer being herein referred to as the
“Cash Collateral Account”). Some or all of the funds from time to time in the
Cash Collateral Account may be invested in time deposits, including, without
limitation, certificates of deposit issued by the Administrative Agent (such
certificates of deposit or other time deposits being hereinafter referred to,
collectively, as “Time Deposits”), that are satisfactory to the Administrative
Agent after consultation with the applicable Pledgor, provided, that, in each
such case, arrangements satisfactory to the Administrative Agent are made and
are in place to perfect and to insure the first priority of the Administrative
Agent’s security interest therein. Interest earned on the Cash Collateral
Account and on the Time Deposits, and the principal of the Time Deposits at
maturity that is not invested in new Time Deposits, shall be deposited in the
Cash Collateral Account. The Cash Collateral Account, all sums from time to time
standing to the credit of the Cash Collateral Account, any and all Time
Deposits, any and all instruments or other writings evidencing Time Deposits and
any and all proceeds or any thereof are hereinafter referred to as the “Cash
Collateral.”
     4.3. Pledgors’ Rights to Cash Collateral, etc. Except as otherwise
expressly provided in Section 18, no Pledgor shall have the right to withdraw
sums from the Cash Collateral Account, to receive any of the Cash Collateral or
to require the Administrative Agent to part with the Administrative Agent’s
possession of any instruments or other writings evidencing any Time Deposits.
     5. Warranty of Title; Authority. Each Pledgor hereby represents and
warrants that: (a) such Pledgor has good and marketable title to, and is the
sole record and beneficial owner of, the Securities described in Section 1,
subject to no pledges, liens, security interests, charges, options, restrictions
or other encumbrances except the pledge and security interest created by this
Agreement, (b) with respect to Subsidiaries which are partnerships and limited
liability companies, such Pledgor is a duly constituted

5



--------------------------------------------------------------------------------



 



partner or member, as the case may be, of such partnership or limited liability
company, as the case may be, pursuant to the partnership agreement or operating
agreement, as the case may be, of such Subsidiary, (c) all of the Securities
described in Section 1 are validly issued, fully paid and non-assessable (or the
foreign equivalent thereof, as applicable), (d) such Pledgor has full corporate,
limited liability company or other necessary power, authority and legal right to
execute, deliver and perform its obligations under this Agreement and to pledge
and grant a security interest in all of the Securities Collateral pursuant to
this Agreement, and the execution, delivery and performance hereof and the
pledge of and granting and enforcement (where applicable) of a security interest
in the Securities Collateral hereunder have been duly authorized by all
necessary corporate, limited liability company or other action and do not
contravene any law, rule or regulation or any provision of such Pledgor’s
charter documents, operating agreement, partnership agreement, by-laws or other
governing document or of any judgment, decree or order of any tribunal or of any
agreement or instrument to which such Pledgor is a party or by which it or any
of its property is bound or affected or constitute a default thereunder, (e) the
information set forth in Annex A hereto relating to the Securities is true,
correct and complete in all respects and (f) such Pledgor has no obligation to
make any contribution, capital call or other payment to any Subsidiary with
respect to the Securities. Each Pledgor further makes each of the
representations and warranties applicable to it under the Credit Agreement and
each other Loan Document, and each such representation and warranty is hereby
incorporated herein by reference and made a part hereof. Each Pledgor covenants
that it will defend the rights of the Lenders and the Administrative Agent and
security interest of the Administrative Agent, for the benefit of the Lenders
and the Administrative Agent, in such Securities against the claims and demands
of all other persons whomsoever. Each Pledgor further covenants that it will
have the like title to and right to pledge and grant a security interest in the
Securities Collateral hereafter pledged or in which a security interest is
granted to the Administrative Agent hereunder and will likewise defend the
rights, pledge and security interest thereof and therein of the Lenders and the
Administrative Agent.
     6. Loan Document Terms. Each Pledgor shall at all times comply with the
covenants and other obligations, including the Obligations, applicable to it
under the Credit Agreement and each other Loan Document, and each such covenant
and other obligation is hereby incorporated herein by reference and made a part
hereof.
     7. Dividends, Voting, etc., Prior to Maturity. So long as no Event of
Default shall have occurred and be continuing, each Pledgor shall be entitled to
receive all sums of money and property, except for additional Securities, paid
or distributed in respect of the Securities, whether as a dividend or upon a
liquidation, dissolution, recapitalization or reclassification or otherwise in
respect of the Securities, to vote the Securities (subject to the last sentence
of this paragraph) and to give consents, waivers and ratifications in respect of
the Securities; provided, however, that no vote shall be cast or consent, waiver
or ratification given by such Pledgor if the effect thereof could reasonably be
expected to impair any of the Securities Collateral or be inconsistent with or
result in any violation of any of the provisions of the Credit Agreement, the
Notes or any of the other Loan Documents. All such rights of such Pledgor to
receive sums of

6



--------------------------------------------------------------------------------



 



money and property, except for additional Securities, paid or distributed in
respect of the Securities shall cease in case an Event of Default shall have
occurred and be continuing. All such rights of such Pledgor to vote and give
consents, waivers and ratifications with respect to the Securities shall, at the
Administrative Agent’s option, as evidenced by the Administrative Agent’s
notifying such Pledgor of such election, cease in case an Event of Default shall
have occurred and be continuing.
     8. Remedies.
     8.1. In General. If an Event of Default shall have occurred and be
continuing, the Administrative Agent shall thereafter have the following rights
and remedies (to the extent permitted by applicable law) in addition to the
rights and remedies of a secured party under the UCC and any other applicable
law (including under the Securities Act of 1933, as amended (the “Securities
Act”) (or the foreign law equivalent thereof)), all such rights and remedies
being cumulative, not exclusive, and enforceable alternatively, successively or
concurrently, at such time or times as the Administrative Agent deems expedient:
     (a) if the Administrative Agent so elects and gives notice of such election
to the Pledgors, the Administrative Agent may exercise any management or voting
rights relating to the Securities (whether or not the same shall have been
transferred into its name or the name of its nominee or nominees) for any lawful
purpose, including, without limitation, if the Administrative Agent so elects,
for the liquidation of the assets of the issuer thereof or for the amendment or
modification of any of the charter, by-laws, operating agreements, partnership
agreements, memorandum and articles of association or other governing documents,
and give all consents, waivers and ratifications in respect of the Securities
and otherwise act with respect thereto as though it were the outright owner
thereof (each Pledgor hereby irrevocably constituting and appointing the
Administrative Agent its proxy and attorney-in-fact, with full power of
substitution, to do so);
     (b) the Administrative Agent may demand, sue for, collect or make any
compromise or settlement the Administrative Agent deems suitable in respect of
any Securities Collateral;
     (c) the Administrative Agent may sell, resell, assign and deliver, or
otherwise dispose of any or all of the Securities Collateral, for cash or credit
or both and upon such terms at such place or places, at such time or times and
to such entities or other persons as the Administrative Agent thinks expedient,
all without demand for performance by such Pledgor or any notice or
advertisement whatsoever except as expressly provided herein or as may otherwise
be required by law;

7



--------------------------------------------------------------------------------



 



     (d) the Administrative Agent may cause all or any part of the Securities
held by it to be transferred into its name or the name of its nominee or
nominees or to cause such Securities to be registered under the Securities Act
or any other applicable law; and
     (e) the Administrative Agent may set off against the Obligations any and
all sums deposited with it or held by it, including without limitation, any sums
standing to the credit of the Cash Collateral Account and any Time Deposits
issued by the Administrative Agent.
     8.2. Sale of Securities Collateral. In the event of any sale or other
disposition of the Securities Collateral as provided in clause (c) of Section
8.1, and to the extent that any notice thereof is required to be given by law,
the Administrative Agent shall give to Pledgors at least ten (10) days prior
authenticated notice of the time and place of any public sale or other
disposition of the Securities Collateral or of the time after which any private
sale or any other intended disposition is to be made. Each Pledgor hereby
acknowledges that ten (10) days prior authenticated notice of such sale or other
disposition or sales or other dispositions shall be reasonable notice. The
Administrative Agent may enforce its rights hereunder without any other notice
and without compliance with any other condition precedent now or hereunder
imposed by statute, rule of law or otherwise (all of which are hereby expressly
waived by Pledgors, to the fullest extent permitted by law). The Administrative
Agent may buy or otherwise acquire any part or all of the Securities Collateral
at any public sale or other disposition and if any part or all of the Securities
Collateral is of a type customarily sold or otherwise disposed of in a
recognized market or is of the type which is the subject of widely-distributed
standard price quotations, the Administrative Agent may buy or otherwise acquire
at private sale or other disposition and may make payments thereof by any means.
The Administrative Agent may apply the cash proceeds actually received from any
sale or other disposition to the reasonable expenses of retaking, holding,
preparing for sale, selling and the like, to reasonable attorneys’ fees, travel
and all other expenses which may be incurred by the Administrative Agent or any
Lender in attempting to collect the Obligations or to enforce this Agreement or
in the prosecution or defense of any action or proceeding related to the subject
matter of this Agreement, and then to the Obligations pursuant to Section 7.2 of
the Credit Agreement. Only after such applications, and after payment by the
Administrative Agent of any amount required by §9-608(a)(1)(C) or §9-615(a)(3)
of the UCC, need the Administrative Agent account to Pledgors for any surplus.
     8.3. [Intentionally Omitted.]
     8.4. Private Sales. Each Pledgor recognizes that the Administrative Agent
may be unable to effect a public sale or other disposition of the Securities by
reason of certain prohibitions contained in the Securities Act, federal banking
laws, and other applicable laws, but may be compelled to resort to one or more

8



--------------------------------------------------------------------------------



 



private sales thereof to a restricted group of purchasers. Each Pledgor agrees
that any such private sales may be at prices and other terms less favorable to
the seller than if sold at public sales and that such private sales shall not by
reason thereof be deemed not to have been made in a commercially reasonable
manner. The Administrative Agent shall be under no obligation to delay a sale of
any of the Securities for the period of time necessary to permit the issuer of
such securities to register such securities for public sale under the Securities
Act, or such other federal banking or other applicable laws, even if the issuer
would agree to do so. Any such sale of all or a portion of the Securities
Collateral may be for cash or on credit or for future delivery and may be
conducted at a private sale where the Administrative Agent or any other person
or entity may be the purchaser of all or part of the Securities Collateral so
sold. Subject to the foregoing, the Administrative Agent agrees that any sale of
the Securities shall be made in a commercially reasonable manner, and each
Pledgor agrees to use its best efforts to cause the issuer or issuers of the
Securities contemplated to be sold, to execute and deliver, and cause the
directors (or other analogous persons) and officers of such issuer to execute
and deliver, all at such Pledgor’s expense, all such instruments and documents,
and to do or cause to be done all such other acts and things as may be necessary
or, in the reasonable opinion of the Administrative Agent, advisable to exempt
such Securities from registration under the provisions of the Securities Act (or
the foreign law equivalent thereof), and to make all amendments to such
instruments and documents which, in the opinion of the Administrative Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act (or the foreign law equivalent thereof) and the rules and
regulations of the Securities and Exchange Commission (or the foreign law
equivalent thereof) applicable thereto. Each Pledgor further agrees to use its
best efforts to cause such issuer or issuers to comply with the provisions of
the securities or “Blue Sky” laws of any jurisdiction which the Administrative
Agent shall designate and, if required, to cause such issuer or issuers to make
available to its security holders, as soon as practicable, an earnings statement
(which need not be audited) which will satisfy the provisions of Section 11(a)
of the Securities Act (or the foreign law equivalent thereof).
     8.5. Pledgors’ Agreements, etc. Each Pledgor further agrees to do or cause
to be done all such other acts and things as may be reasonably necessary on the
part of such Pledgor or with respect to the issuer of the Securities to make any
sales of any portion or all of the Securities pursuant to this Section 8 valid
and binding and in compliance with any and all applicable laws (including,
without limitation, the Securities Act, the Securities Exchange Act of 1934, as
amended, the rules and regulations of the Securities and Exchange Commission
applicable thereto, all applicable state securities or “Blue Sky” laws and, in
respect of each of the foregoing, the foreign law equivalent thereof),
regulations, orders, writs, injunctions, decrees or awards of any and all
courts, arbitrators or governmental instrumentalities, domestic or foreign,
having jurisdiction over any such sale or sales, all at such Pledgor’s expense.
Each Pledgor further acknowledges its obligation for payment of any deficiency
remaining beyond the amount of the sale

9



--------------------------------------------------------------------------------



 



price of the Securities Collateral, or any of them, less any payment or expenses
incurred by the Administrative Agent or any Lender in connection with such sale,
and each Pledgor will promptly pay the amount of any such deficiency to the
Administrative Agent. Nothing contained in this Agreement shall be construed to
require the Administrative Agent to take any action with respect to the
Securities Collateral, whether by way of foreclosure or otherwise and except as
required by the applicable partnership agreement or operating agreement, in
order to permit the Administrative Agent to become a substitute partner or
member of the Subsidiaries, as the case may be, under the applicable partnership
agreement or operating agreement. Each Pledgor further agrees that a breach of
any of the covenants contained in this Section 8 will cause irreparable injury
to the Administrative Agent and the Lenders, that the Administrative Agent and
the Lenders have no adequate remedy at law in respect of such breach and, as a
consequence, agrees that each and every covenant contained in this Section 8
shall be specifically enforceable against such Pledgor by the Administrative
Agent and such Pledgor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants to the extent it
lawfully may.
     9. Marshalling. None of the Administrative Agent nor any Lender shall be
required to marshal any present or future collateral security for (including but
not limited to this Agreement and the Securities Collateral), or other
assurances of payment of, the Obligations or any of them, or to resort to such
collateral security or other assurances of payment in any particular order. All
of the Administrative Agent’s rights hereunder and of the Lenders and the
Administrative Agent in respect of such collateral security and other assurances
of payment shall be cumulative and in addition to all other rights, however
existing or arising. To the extent that it lawfully may, each Pledgor hereby
agrees that it will not invoke any law relating to the marshalling of collateral
that might cause delay in or impede the enforcement of the Administrative
Agent’s rights under this Agreement or under any other instrument evidencing any
of the Obligations or under which any of the Obligations is outstanding or by
which any of the Obligations is secured or payment thereof is otherwise assured,
and to the extent that it lawfully may such Pledgor hereby irrevocably waives
the benefits of all such laws.
     10. Pledgors’ Obligations Not Affected. The obligations of each Pledgor
hereunder shall remain in full force and effect without regard to, and shall not
be impaired by (a) any exercise or nonexercise, or any waiver, by the
Administrative Agent or any Lender of any right, remedy, power or privilege
under or in respect of any of the Obligations or any security thereof (including
this Agreement); (b) any amendment to or modification of the Credit Agreement,
any Note, the other Loan Documents or any of the Obligations; (c) any amendment
to or modification of any instrument (other than this Agreement) securing any of
the Obligations, including, without limitation, any of the Collateral Documents;
or (d) the taking of additional security for, or any other assurances of payment
of, any of the Obligations or the release or discharge or termination of any
security or other assurances of payment or performance for any of the
Obligations; whether or not such Pledgor shall have notice or knowledge of any
of the foregoing, such

10



--------------------------------------------------------------------------------



 



Pledgor hereby generally waiving all suretyship defenses to the extent
applicable. Under no circumstances shall the Administrative Agent, any of the
Lenders or any holder of any of the Obligations as such be deemed to be a
shareholder, member, partner or other equity holder of any of the Subsidiaries
by virtue of the provisions of this Agreement unless expressly agreed to in
writing by the Administrative Agent or such Lender or such holder.
     11. Transfer, etc., by Pledgors. Except as expressly permitted under the
Credit Agreement, without the prior written consent of the Administrative Agent,
no Pledgor will sell, assign, transfer or otherwise dispose of, grant any option
with respect to, or pledge or grant any security interest in or otherwise
encumber or restrict any of the Securities Collateral or any interest therein,
except for the pledge thereof and security interest therein provided for in this
Agreement.
     12. Further Assurances. Each Pledgor will do all such acts, and will
furnish to the Administrative Agent all such financing statements, certificates,
legal opinions and other documents and will obtain all such governmental
consents and corporate and other company approvals and will do or cause to be
done all such other things as the Administrative Agent may reasonably request
from time to time in order to give full effect to this Agreement and to secure
the rights of the Lenders and the Administrative Agent hereunder, all without
any cost or expense to any Administrative Agent or any Lender. Each Pledgor
hereby irrevocably authorizes the Administrative Agent at any time and from time
to time to file in any filing office in any Uniform Commercial Code jurisdiction
(or the foreign law equivalent thereof) any initial financing statements and
amendments thereto that (a) indicate the Collateral as the Securities Collateral
or words of similar effect, or as being of equal or lesser scope or in greater
detail, and (b) contain any other information required by part 5 of Article 9 of
the Uniform Commercial Code of the jurisdiction of the filing office for the
sufficiency or filing office acceptance of any financing statement or amendment
or any other applicable law, including whether such Pledgor is an organization,
the type of organization and any organization identification number issued to
such Pledgor. Each Pledgor agrees to furnish any such information to the
Administrative Agent promptly upon request. Each Pledgor also ratifies its
authorization for the Administrative Agent to have filed in any Uniform
Commercial Code jurisdiction (or the foreign law equivalent thereof) any like
initial financing statements or amendments thereto if filed prior to the date
hereof. Each Pledgor will not permit to be effected any amendment of its
Organization Documents that would impair in any respects any right, remedy, or
benefit of the Administrative Agent and Lenders hereunder, provided that copies
of any such amendment shall promptly (but in any event within three (3) Business
Days after execution thereof, and to the extent applicable, certified copies
thereof)) be delivered to the Administrative Agent.
     13. Administrative Agent’s Exoneration. Under no circumstances shall the
Administrative Agent be deemed to assume any responsibility for or obligation or
duty with respect to any part or all of the Securities Collateral of any nature
or kind or any matter or proceedings arising out of or relating thereto, other
than (a) to exercise reasonable care in the physical custody of the Securities
Collateral and (b) after a Default

11



--------------------------------------------------------------------------------



 



or an Event of Default shall have occurred and be continuing to act in a
commercially reasonable manner. Neither the Administrative Agent nor any Lender
shall be required to take any action of any kind to collect, preserve or protect
its or any Pledgor’s rights in the Securities Collateral or against other
parties thereto. The Administrative Agent’s prior recourse to any part or all of
the Securities Collateral shall not constitute a condition of any demand, suit
or proceeding for payment or collection of any of the Obligations. This
Agreement constitutes a pledge of the Securities Collateral and any other
applicable collateral hereunder only, and not an assignment of any duties or
obligations of Pledgors with respect thereto, and by its acceptance hereof and
whether or not the Administrative Agent shall have exercised any of its rights
or remedies hereunder, none of the Administrative Agent or the Lenders
undertakes to perform or discharge, and none of the Administrative Agent or the
Lenders shall be responsible or liable for the performance or discharge of any
such duties or responsibilities, including, without limitation, for any capital
calls. Each Pledgor agrees that, notwithstanding the exercise by the
Administrative Agent of any of its rights hereunder, such Pledgor shall remain
liable nonetheless for the full and prompt performance of all of such Pledgor’s
obligations and liabilities under any operating agreement, limited partnership
agreement, or similar document evidencing or governing any units of membership
interest or limited partnership interest in any limited liability company or
limited partnership included in the Securities Collateral. Under no
circumstances shall the Administrative Agent, any of the Lenders or any holder
of any of the Obligations as such be deemed to be a member, limited partner, or
other equity owner of any of the Subsidiaries by virtue of the provisions of
this Agreement unless expressly agreed to in writing by the Administrative Agent
or such Lender or holder. Without limiting the generality of the foregoing, none
of the Administrative Agent or the Lenders shall have any fiduciary duty as such
to Pledgors or any other equity owner of any of their Subsidiaries by reason of
this Agreement, whether by virtue of the security interests and liens hereunder,
or any enforcement action in respect of such security interests and liens,
unless and until the Administrative Agent or such Lender is actually admitted to
the applicable Subsidiary as a substitute member or substitute equity owner
thereof after exercising enforcement rights under part 6 of Article 9 of the
Uniform Commercial Code in effect in the applicable jurisdiction, under any
applicable law or otherwise.
     14. Amendments, etc. No amendment to or waiver of any provision of this
Agreement, nor consent to any departure by any Pledgor herefrom, shall in any
event be effective unless the same shall be made in accordance with
Section 9.2(b) of the Credit Agreement and with the consent of the
Administrative Agent and the applicable Pledgor, and then any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No act, failure or delay by the Administrative Agent
shall constitute a waiver of its rights and remedies hereunder or otherwise. No
single or partial waiver by the Administrative Agent of any default or right or
remedy that it may have shall operate as a waiver of any other default, right or
remedy or of the same default, right or remedy on a future occasion.
     15. Pledgor Waiver. Each Pledgor hereby waives promptness, diligence,
presentment, demand, protest, notice of acceptance, notice of any Obligations
incurred

12



--------------------------------------------------------------------------------



 



and any other notice with respect to any of the Obligations and this Agreement
and any requirement that any Lender protect, secure, perfect or insure any Lien,
or any property subject thereto, or exhaust any right or take any action against
any Loan Party or any other Person (including any other guarantor) or any
collateral securing the Obligations, all defenses which may be available by
virtue of any valuation, stay, moratorium law or other similar law now or
hereafter in effect, and all surety defenses generally.
     16. Registration and Filing. Each Pledgor (a) has caused each Subsidiary of
such Pledgor to duly register the security interests granted hereby on the
respective books of such Subsidiary and has furnished the Administrative Agent
with evidence thereof, (b) has duly executed and caused any financing statements
to be filed with respect to the Securities Collateral in such a manner and in
such places as may be required by law in order to fully protect the rights of
the Administrative Agent and the Lenders hereunder, and (c) will cause any
financing statements with respect to the Securities Collateral at all times to
be kept recorded and filed at each of the respective Subsidiaries’ expense in
such a manner and in such places as may be required by law in order to fully
perfect the interests and protect the rights of the Administrative Agent and the
Lenders hereunder.
     17. Notice, etc. All notices, requests and other communications hereunder
shall be made in the manner set forth in Section 9.1 of the Credit Agreement.
     18. Termination. Upon final payment and performance in full in cash of the
Obligations, the termination of all lending and other credit commitments of the
Administrative Agent and the Lenders in respect thereof (including all
outstanding Letters of Credit), and the termination of the Credit Agreement and
the other Loan Documents, this Agreement shall terminate and the Administrative
Agent shall, at Pledgors’ request and expense, return such Securities Collateral
in the possession or control of the Administrative Agent as has not theretofore
been disposed of pursuant to the provisions hereof.
     19. Overdue Amounts. Until paid, all amounts due and payable by Pledgors
hereunder shall be a debt secured by the Securities Collateral and shall bear,
whether before or after judgment, interest at the rate of interest for overdue
principal set forth in the Credit Agreement.
     20. Inconsistencies With Credit Agreement. In the event that any terms
hereof are inconsistent with the terms of the Credit Agreement, the terms of the
Credit Agreement shall control solely to the extent of any such conflict.
     21. Governing Law; Entire Agreement. THIS AGREEMENT SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE §§ 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK). THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AMONG
THE PARTIES HERETO WITH RESPECT TO

13



--------------------------------------------------------------------------------



 



THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL,
WITH RESPECT THERETO.
     22. Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, ANY OTHER
LENDER OR ANY PLEDGOR IN CONNECTION HEREWITH MAY BE BROUGHT AND MAINTAINED IN
THE SUPREME COURT OF THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF; PROVIDED, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE SUCH SECURITIES COLLATERAL OR OTHER PROPERTY
MAY BE FOUND. EACH PLEDGOR IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTCIES IN SECTION 9.1 OF THE CREDIT AGREEMENT. EACH PLEDGOR
HEREBY EXPRESSLY, UNCONDITIONALLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. EXCEPT AS PROHIBITED BY LAW, EACH PLEDGOR HEREBY WAIVES ANY RIGHT SUCH
PERSON MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. TO THE EXTENT ANY PLEDGOR HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
(WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH
PLEDGOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.
     23. Waiver of Jury Trial; Certain Damages. EACH PARTY HERETO WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECLTY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT, OR OTHER THEORY). EACH PARTY

14



--------------------------------------------------------------------------------



 



HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     24. Additional Pledgors. The Borrower and Subsidiaries of the Borrower
(“Additional Pledgors”) may hereafter become parties to this Agreement by
executing a counterpart hereof, and there shall be no need to re-execute, amend
or restate this Agreement in connection therewith. Upon such execution and
delivery by any Additional Pledgor, such Additional Pledgor shall be deemed to
have made the representations and warranties set forth in Sections 5 and 6
hereof, and shall be bound by all of the terms, covenants and conditions hereof
to the same extent as if such Additional Pledgor had executed this Agreement as
of the Effective Date, and the Administrative Agent, for itself and the benefit
of the Lenders, shall be entitled to all of the benefits of such Additional
Pledgor’s obligations hereunder.
     25. Headings. The various headings used in this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.
     26. Execution in Counterparts. This Agreement may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement.
     27. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.
     28. Miscellaneous. This Agreement and all rights and obligations hereunder
shall be binding upon each Pledgor and its respective successors and assigns,
and shall inure to the benefit of the Administrative Agent and the Lenders and
their respective successors and assigns. Each Pledgor acknowledges receipt of a
copy of this Agreement.
[Remainder of Page Intentionally Left Blank]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, intending to be legally bound, each Pledgor and the
Administrative Agent have caused this Agreement to be executed as of the date
first above written.

            [____________________________________]
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



CERTIFICATE OF ACKNOWLEDGMENT FOR PLEDGORS

         
COMMONWEALTH OR STATE OF                     
)      
 
) ss.  
COUNTY OF                                                               
)      

     On this ___day of ___, 20___, before me, the undersigned notary public,
personally appeared ___, proved to me through satisfactory evidence of
identification, which were ___, to be the person whose name is signed on the
preceding or attached document, and acknowledged to me that (he)(she) signed it
voluntarily for its stated purpose (as ___for ___, a ___).
                                                            
(official signature and seal of notary)
My commission expires:

2



--------------------------------------------------------------------------------



 



            JP MORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



THE UNDERSIGNED SUBSIDIARIES HEREBY JOIN IN THE ABOVE AGREEMENT FOR THE SOLE
PURPOSE OF CONSENTING TO AND BEING BOUND BY THE PROVISIONS OF SECTIONS 4.1, 7
AND 8 HEREOF, THE UNDERSIGNED HEREBY AGREEING TO COOPERATE FULLY AND IN GOOD
FAITH WITH THE ADMINISTRATIVE AGENT AND PLEDGORS IN CARRYING OUT SUCH
PROVISIONS.

            [_________________________________]
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



ANNEX A TO PLEDGE AGREEMENT
None of the issuers has any authorized, issued or outstanding shares of its
capital stock, membership interests, partnership interests or other equity
interests of any class or any commitments to issue any shares of its capital
stock, membership interests, partnership interests or other equity interests of
any class or any securities convertible into or exchangeable for any shares of
its capital stock, membership interests, partnership interests or other equity
interests of any class except as otherwise stated in this Annex A.

                                      Number of   Number of   Number of   Par or
    Record   Class of   Authorized   Issued   Outstanding   Liquidation Issuer  
Owner   Shares   Shares   Shares   Shares   Value
 
                       

                  Record         Issuer   Owner   Interest   Percentage Interest
 
           

 